Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 11/24/2020.
Priority
This application, filed 06/22/2020, Pub. No. US 2021/0063385 A1, published 03/04/2021, is continuation of application No. 15/553,907, Pub. No. US 2018/0074046 A1, now abandoned, which is a National Stage of International Patent Application No. PCT/US2016/019720, filed 02/26/2016, Pub. No. WO 2016/138351, which claims benefit of US provisional application 61/121,601, filed 02/27/2015. 
Status of Claims
Claims 8-14 are currently pending.  Claims 1-21 have been originally filed.  Claims 1-7 and 15-21 have been cancelled, as set forth in Applicant’s preliminary amendment filed 11/24/2020.  Claims 8-14 are subject to the species election requirement set forth below.
Election of Species
This application contains claims directed to the following patentably distinct species.  The species election for each of (a)-(c) is required, which elected species altogether shall read on the single specific embodiment of the claimed method:
(a)	an ancillary reagent construct(s) of the identified chemical structure; please identify a detection agent by its size and material (see paragraphs [0041] and [0044] of US 2021/0063385); a linker, please identify a spacer, if present (see paragraphs [0045] and [0047] of US 2021/0063385); and an antibody(s) by an antigen name(s) (see Claims 9-14; paragraph [0046] and Table 1 of US 2021/0063385);
(b)	a biological state from either (b’) lymphocytosis (see Claim 9) or (b”) cancer (see Claim 11); and 
(c)	a specimen (see Claims 9, 11 and paragraph [0031] of US 2021/0063385).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of (a)-(c), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 8-14 are generic with regard to at least the species (a).
The species of each of (a)-(c) are independent or distinct because as disclosed the different species of each of (a)-(c) have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species of each of (a)-(c) require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species for each of (a)-(c) or a grouping of patentably indistinct species for each of (a)-(c) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641